IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

RICHARD BARNER, III,                 NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-4065

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed October 6, 2015.

An appeal from an order of the Circuit Court for Bay County.
Brantley Clark, Judge.

Rudolph C. Shepard, Jr., Panama City, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.

PER CURIAM.

      Upon consideration of appellant’s response to the Court’s order of

September 3, 2015, the Court has determined that the appeal is untimely with

respect to appellant’s July 31, 2015, criminal judgment and sentence. Accordingly,

the appeal is dismissed. The dismissal is without prejudice to appellant filing a

petition for belated appeal pursuant to Florida Rule of Appellate Procedure

9.141(c).

OSTERHAUS and WINOKUR, JJ., CONCUR. BENTON, J., DISSENTS.